DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/3/20.  These drawings are approved.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,790,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation in language of the already patented claims. The already patented claims are narrower in scope, since they recite for example in claim 1, the first braking member being configured to selectively translate axially related to the motor shaft instead of the broader language of pending claim 1 where the braking member s configured to be moveable relative to the motor shaft. Aside from a slight difference in language, the two sets of claims are directed to a motor that includes an . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-11, 13-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa et al (US Publication 20130057119).
Claim 1, Kagawa et al teaches a rotary electric machine comprising an integrated braking system, the braking system comprises: An electromagnet 94 energized in response to a control signal (see for example paragraph 0030); a first braking member, coupled for co-rotation with an output shaft 5 (as described for example in paragraph 0027), configured to be movable between a first position and a second position; and a second braking member 92 relative fixed to the first braking member, wherein when the electromagnet receives power, it causes to move the first braking member from a first position to a second position, and wherein the first braking member engages the second braking member to brake the motor (see for example paragraph 0028).
Claims 2, 8, and 20 Kagawa et al describes the braking members as metal plates (see for example paragraph 0029).
Claims 3, 9, and 14, Kagawa et al describes in paragraph 0030 the use of a spring.

Claims 7 and 10, Kagawa et al teaches a rotary electric machine comprising an integrated braking system, the braking system comprises: A means 94 (electromagnet) energized in response to a control signal (see for example paragraph 0030) for applying a force to the first braking member 91 which is coupled for co-rotation with an output shaft 5 of a motor (as described for example in paragraph 0027), configured to be movable between a first position and a second position; and a second braking member 92 relative fixed to the first braking member, wherein the first braking member and the second braking member only come into contact in one position.
Claim 13, Kagawa et al teaches a rotary electric machine comprising a rotor 7; a stator 6; and output shaft 5; and an integrated braking system, the braking system comprises an electromagnet 94 energized in response to a control signal (see for example paragraph 0030); a first braking member, coupled for co-rotation with output shaft 5 (as described for example in paragraph 0027), configured to be movable between a first position and a second position; and a second braking member 92 relative fixed to the first braking member, wherein when the electromagnet receives power, it causes to move the first braking member from a first position to a second position, and wherein the first braking member engages the second braking member to brake the motor (see for example paragraph 0028).
Claim 19, Kagawa et al describes in fig. 1 the second braking member 92 between the first braking member 91 and the electromagnet 94.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al (US publication 2013/0057119) and Conrad et al (US Patent 7100747).
Claims 4 and 18, Kagawa et al fails to teach a fan coupled for co-rotation with the first braking member and the shaft.
However, Conrad et al teaches an integral motor brake mechanism comprising a fan 340 couple to a braking member 290, wherein both the fan and the braking member rotate relative to shaft 300.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a fan in the motor taught by Kagawa et al, since said fan would be used for cooling the motor and the brake system in order to improve the efficiency of the motor (see for example col. 2 lines 24-30).
Claims 6, 12, and 16, the preferred shape of the braking plates is considered a design choice and will not be given any patentable weight.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed in the attached PTO-892, especially US Publication 20120018234, describe another motor having an integrated brake system which includes different shape braking members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846